               Case 3:19-cr-00699-JD Document 16 Filed 04/27/20 Page 1 of 2



 1

 2

 3

 4                             IN THE UNITED STATES DISTRICT COURT
 5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                                    SAN FRANCISCO DIVISION
 7     UNITED STATES OF AMERICA,                          Case No.: CR 19–0699 JD
 8                    Plaintiff,                          [PROPOSED] STIPULATED ORDER
                                                          CONTINUING HEARING
 9            v.
10     MATTHEW EVERETT, ANTAWN
       WILLIAMS,
11
                      Defendants.
12

13
            The above-entitled matter is currently scheduled for a status appearance on Wednesday,
14
     April 29, 2020 at 10:30 a.m. On that date, the courts of the Northern District of California
15
     remain closed due to shelter-in-place orders related to the COVID-19 pandemic. See generally
16
     N.D. Cal. General Orders 72, 73, and 74, at https://www.cand.uscourts.gov/notices/updated-
17
     notice-regarding-general-orders-court-operations-and-paper-filings-during-covid-19-public-
18
     health-emergency/.
19
            In addition, the government is continuing to provide discovery, and undersigned defense
20
     counsel represent that they need additional time to review this evidence with their clients. Both
21
     defendants reside in Florida.
22
            Counsel for the defendants accordingly move this Court to continue the status appearance
23
     to Wednesday, August 5, 2020 at 10:30 a.m. The defense also moves for exclusion of time
24
     under the Speedy Trial Act, to permit for the effective preparation of counsel.
25
            The government has no objection to this proposed continuance, and agrees that exclusion
26
     of time is appropriate.
27
            Therefore, for good cause shown the hearing currently scheduled on April 29, 2020 shall
28


     STIP. ORD. CONTINUING HEARING
     EVERETT, CR 19–0699 JD
               Case 3:19-cr-00699-JD Document 16 Filed 04/27/20 Page 2 of 2



 1   be vacated. The matter shall be continued until Wednesday, August 5, 2020 at 10:30 a.m.

 2          The Court finds that the ends of justice served by granting this continuance outweigh the

 3   best interest of the public and defendant in a speedy trial, and accordingly excludes time under

 4   the Speedy Trial Act until the new date. The Court finds this exclusion necessary to permit for

 5   the effective preparation of defense counsel. 18 U.S.C. § 3161(h)(7)(B)(iv).

 6

 7
      IT IS SO STIPULATED.
 8
              April 24, 2020                    DAVID L. ANDERSON
 9            Dated                             United States Attorney
10
                                                         /S
11                                              Northern District of California
12

13
             April 24, 2020                     STEVEN G. KALAR
14           Dated                              Federal Public Defender
                                                Northern District of California
15
                                                         /S
16
                                                STEVEN G. KALAR
17                                              Counsel for Matthew Everett

18

19           April 24, 2020                     JAMES VAUGHNS

20           Dated
                                                          /S
21                                            Counsel for Antawn Williams
22

23

24    IT IS SO ORDERED.

25        April 27, 2020
26         Dated                                HON. JAMES DONATO
                                                UNITED STATES DISTRICT JUDGE
27

28

     STIP. ORD. CONTINUING HEARING
     EVERETT, CR 19–0699 JD
                                                     2
